DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gmelin et al. (US 2010/0294029 A1) (hereinafter Gmelin).

    PNG
    media_image1.png
    617
    565
    media_image1.png
    Greyscale

Regarding claim 1, Gmelin teaches a physical quantity measurement device for measuring a physical quantity of a fluid [apparatus 110] (Para [0022-0023]), the physical quantity measurement device comprising: 

a measurement flow path [128] branching from the through flow path for measurement of the physical quantity of the fluid (Para [0025, 0028], see Fig. 1), the measurement flow path including: a measurement inlet [126] which is provided between the through inlet and the through outlet and through which the fluid flows into the measurement flow path (Para [0025], see Fig. 1); and a measurement outlet [148] through which the fluid flowing from the measurement inlet flows out of the measurement flow path (Para [0030], see Fig. 1);
a physical quantity sensor [136] that is provided in the measurement flow path and detects the physical quantity of the fluid (Para [0028], see Fig. 1); and
a housing [110] that forms the through flow path [122] and the measurement flow path [128], wherein an inner surface of the housing includes: an inlet ceiling surface [132] that defines an inlet through path which is between and connects the through inlet [120] and the measurement inlet [126] in the through flow path [122] (see annotated Fig. 1 above), the inlet ceiling surface being between and connecting the through inlet and the measurement inlet in a direction in which the through inlet and the through outlet are arranged [inlet through path formed under inlet ceiling surface 132 between through inlet 120 and measurement inlet 126] (see annotated Fig. 1 above); and 
an inlet floor surface that defines the inlet through path and faces the inlet ceiling surface through the inlet through path (see annotated Fig. 1 above), and the inlet ceiling 
Regarding claim 2, Gmelin as applied to claim 1 above teaches the claimed invention, in addition to wherein an inclination angle of the ceiling inclined surface with respect to the inlet floor surface is larger than or equal to 10 degrees [angle of approximately 55 degrees] (Para [0027], see Fig. 1).
Regarding claim 3, Gmelin as applied to claim 1 above teaches the claimed invention, in addition to wherein the ceiling inclined surface is inclined with respect to the inlet floor surface such that the ceiling inclined surface faces to the through inlet (see Fig. 1).
Regarding claim 4, Gmelin as applied to claim 1 above teaches the claimed invention, in addition to wherein the ceiling inclined surface is inclined with respect to a main flow direction which is a direction of a main flow of the fluid flowing into the through inlet such that the ceiling inclined surface faces to the through inlet [main flow direction from through inlet to through outlet] (see Fig. 1).
Regarding claim 5, Gmelin as applied to claim 4 above teaches the claimed invention, in addition to wherein an inclination angle of the ceiling inclined surface with respect to the main flow direction is larger than or equal to 10 degrees [angle of approximately 55 degrees] (Para [0027], see Fig. 1).

Regarding claim 6, Gmelin as applied to claim 4 above teaches the claimed invention, in addition to wherein the housing includes an angle setting surface [plug-in part 112 having ridges protruding from the main body] (Para [0023], see Fig. 1) that sets an attaching angle of the housing with respect to an attachment object to which the housing is attached [attachment to cover part not shown] (Para [0023]), and the main flow direction is a direction in which the angle setting surface extends [surface of ridges extends along main flow direction] (see Fig. 1).
Regarding claim 7, Gmelin as applied to claim 1 above teaches the claimed invention, in addition to wherein a cross-sectional area of the inlet through path gradually decreases in a direction from the through inlet toward the measurement inlet (see Fig. 1).
Regarding claim 8, Gmelin as applied to claim 1 above teaches the claimed invention, in addition to wherein an inclination angle of a center line of the measurement flow path at the measurement inlet with respect to an inlet through line that is a center line of the inlet through path is larger than or equal to 90 degrees [inclination angle of a center line of the measurement flow path at the measurement inlet 126 with respect to an inlet through line 120 to 124 either larger than 90 degrees or smaller than 90 degrees depending on direction observed] (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gmelin as applied to claim 1 above, and further in view of Morino et al. (US 2015/0135824 A1) (hereinafter Morino).



Regarding claim 9, Gmelin as applied to claim 1 above teaches the claimed invention, except for wherein a branch angle of the measurement flow path with respect to the through flow path is smaller than or equal to 60 degrees. Morino teaches a physical quantity measurement device having a through flow path and a measurement flow path branching form the through flow path, wherein a branch angle of the measurement flow path with respect to the through flow path is smaller than 90 degrees for controlling flow of particle or pollutants into the measurement flow path (Para [0132], see Figs. 10-11). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gmelin with Morino such that the branch angle of the measurement flow path with respect to the through flow path is smaller than or equal to 60 degrees in order to affect particulate and pollutant flow in the fluid into the branching measurement flow path in a desired manner. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861